MEMORANDUM OPINION


No. 04-08-00208-CR

Raul PENA,
Appellant

v.

The STATE of Texas,
Appellee

From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-2657
Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:   April 30, 2008

DISMISSED
	Raul Pena pleaded nolo contendere to indecency with a child by contact pursuant to a plea
bargain agreement. The trial court imposed sentence and signed a certificate stating that this "is a
plea-bargain case, and the defendant has NO right of appeal." See Tex. R. App. P. 25.2(a)(2). Pena
timely filed a notice of appeal. The clerk's record, which includes the plea bargain agreement and
the trial court's Rule 25.2(a)(2) certification, has been filed. See Tex. R. App. P. 25.2(d). This court
must dismiss an appeal "if a certification that shows the defendant has the right of appeal has not
been made part of the record." Id.
	The clerk's record establishes this is a plea bargain case; that is, the punishment assessed by
the court does not exceed the punishment recommended by the prosecutor and agreed to by the
defendant. Pena's appointed appellate counsel has advised the court in writing that she has reviewed
the record and can find no right of appeal. After reviewing the record and counsel's notice, we agree
that Pena does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005) (holding that court of appeals should review clerk's record to determine whether trial court's
certification is accurate). We therefore dismiss this appeal. Tex. R. App. P. 25.2(d). 
							PER CURIAM
Do not publish